Exhibit 10.2

SCHOOL SPECIALTY, INC.

STOCK OPTION AGREEMENT







School Specialty, Inc. (the “Company”) has granted you an option (the “Option”)
pursuant to this Stock Option Agreement (the “Agreement”).  The Option lets you
purchase a specified number of shares of the Company’s common stock (the “Option
Shares”), at a specified price per share (the “Exercise Price”).  The Exercise
Price per Option Share is 100% of the Fair Market Value of the Company’s common
stock, $0.0001 par value (“Common Stock”), on the Date of Grant set forth in
Schedule I.  The “Fair Market Value” of the Common Stock is the closing sale
price of the Common Stock on the NASDAQ Stock Market as reported in the Midwest
Edition of the Wall Street Journal or other authoritative source on the
indicated date.  If no sales of Common Stock were made on said exchange on that
date, “Fair Market Value” shall mean the closing sale price of Common Stock as
reported for the most recent preceding day on which sales of Common Stock were
made on said exchange, or, failing any such sales, such other market price as
the Board of Directors of the Company (“Board”) or the Compensation Committee of
the Board may determine in conformity with pertinent law and regulations of the
Treasury Department.

Schedule I to this Agreement provides the details for your grant.  It specifies
the number of Option Shares, the Exercise Price, the Date of Grant, the latest
date the Option will expire (the “Term Expiration Date”), and any special rules
that apply to your Option.  Schedule I also specifies that the Company intends
this Option to be a nonqualified stock option (“NQSO”), not subject the rules
contained in Section 422 of the Internal Revenue Code of 1986, as amended
(“Code”).  References to the Agreement also include Schedule I, unless the
context provides otherwise.

The following terms and restrictions apply to the Option:

Administrator

The Agreement, and the Option contained therein, shall be administered by the
Compensation Committee of the Board (the “Administrator”).  The Administrator
shall have full and exclusive power to administer and interpret the Agreement
and to grant waivers to restrictions that govern the Option.  All determinations
made by the Administrator shall be binding and conclusive as regards the
Company, you, and any other interested persons, including your beneficiaries.




Option

While your Option remains in effect under the Expiration section below,

Exercisability

you may exercise any exercisable portions of that Option (and buy the Option
Shares) under the timing rules Schedule I specify under “Option Exercisability
Provisions.”




Method of

Subject to this Agreement, you may exercise all or part of the Option (in

Exercise and

whole shares only) by providing a written notice (or notice through another

Payment for Shares

previously approved method, which could include a voice- or e-mail system) to
the Assistant Secretary of the Company or to whomever the Administrator
designates, on or before the date the Option expires.  Each such notice must
satisfy whatever procedures then apply to the Option and must contain such
representations (statements from you about your situation) as the Company
requires.  You must, at the same time, pay the Exercise Price using one or more
of the methods described below.  Please note that until the Company notifies you
otherwise, or unless you indicate otherwise on your notice of option exercise,
all exercises of the Option will be done or a “Net Exercise” basis.




Net Exercise

The Company delivers the number of shares to you that equals the number of
Option Shares for which the Option was





exercised, reduced by the number of whole shares of common stock with a Fair
Market Value on the date of exercise equal to the Exercise Price and the minimum
tax withholding required by law; to the extent the combined value of the whole
shares of common stock, valued at their Fair Market Value on the date of
exercise, is not sufficient to equal the Exercise Price and minimum tax
withholding obligation, the Company will withhold the additional amount from
your next pay check, or if you are not employed by the Company, you must pay the
additional amount in cash to the Company before delivery of the shares will be
made to you;




Cashless

an approved cashless exercise method, including directing

Exercise

the Company to send the stock certificates (or other acceptable evidence of
ownership) to be issued under the Option to a licensed broker acceptable to the
Company as your agent in exchange for the broker’s tendering to the Company cash
(or acceptable cash equivalents) equal to the Exercise Price and any required
tax withholdings (at the minimum required level); or




Cash/Check

cash, a cashier’s or certified check in the amount of the Exercise Price, and
any required tax withholdings, payable to the order of the Company.

 

Tax Withholding

The Company shall have the right to deduct applicable federal and state income
and employment taxes upon the exercise of all or any portion of the Option, but
in no event in excess of the minimum withholding required by law.  If the Option
is exercised using the Net Exercise method referenced above, the minimum level
of tax withholding shall be satisfied for purposes of this paragraph, provided
payment for the fractional share, if any, is made in accordance with the Net
Exercise paragraph set forth above.




Other Benefit and

Payments and other benefits received by you pursuant to this Agreement shall

Compensation

not be deemed a part of your regular, recurring compensation for purposes of the

Programs

termination or severance plans of the Company and shall not be included in, nor

have any effect on, the determination of benefits under any employee benefit
plan, contract or similar arrangement, unless the Administrator expressly
determines otherwise.




Death or Disability

If you die, your estate or beneficiaries shall have the period of time specified
in Schedule I within which to exercise any portion of the Option which is then
exercisable pursuant to the terms of this Agreement.  Rights to the Option shall
pass by will or the laws of descent and distribution in the following order:
(a) to beneficiaries so designated by you; if none, then (b) to your legal
representative; if none, then (c) to the persons entitled thereto as determined
by applicable law or, absent applicable law, a court of competent jurisdiction.
 If you have a Disability, as defined in Schedule I hereto, the Option shall be
exercisable for the period of time specified in Schedule I.  The Option may be
exercised by you, if legally competent, or a legally designated guardian or
representative if you are legally incompetent by reason of such Disability.
 After your death or Disability, the Administrator may, in its sole discretion
at any time, (1) terminate any restrictions in this Agreement, (2) accelerate
vesting or (3) extend the exercise period except to the extent such extension is
treated as an extension for purposes of Code Section 409A.





2







Expiration

You cannot exercise the Option after it has expired.  The Option will expire no
later than the close of business on the Term Expiration Date shown on Schedule
I. The “Option Expiration Rules” in Schedule I provide the circumstances under
which the Option will terminate before the Term Expiration Date because of, for
example, your termination of employment.  The Administrator can override the
expiration provisions of Schedule I.




Compliance

You may not exercise the Option if the Company’s issuing stock upon

with Law

such exercise would violate any applicable federal or state securities laws or
other laws or regulations.  You may not sell or otherwise dispose of the Option
Shares in violation of applicable law.  As part of this prohibition, you may not
use the Cashless Exercise method if the Company’s insider trading policy then
prohibits you from selling to the market.




Additional

The Company may postpone issuing and delivering any Option Shares

Conditions

for so long as the Company determines to be advisable to satisfy the

to Exercise

following:




its completing or amending any securities registration or qualification of the
Option Shares or its or your satisfying any exemption from registration under
any federal or state law, rule, or regulation;




its receiving proof it considers satisfactory that a person seeking to exercise
the Option after your death or Disability is authorized and entitled to do so;
and




your complying with any federal or state tax withholding obligations.




Additional

If you exercise the Option at a time when the Company does not have a

Representations

current registration statement (generally on Form S-8) under the

from You

Securities Act of 1933 (the “Act”) that covers issuances of shares to you, you
must comply with the following before the Company will issue the Option Shares
to you.  You must —




represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Option Shares for your own account and not with a
view to reselling or distributing the Option Shares; and




agree that you will not sell, transfer, or otherwise dispose of the Option
Shares unless:




a registration statement under the Act is effective at the time of disposition
with respect to the Option Shares you propose to sell, transfer, or otherwise
dispose of; or




the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.




No Effect on

Nothing in this Agreement restricts the Company’s rights or those of any

Employment

of its affiliates to terminate your employment or other relationship at any

or Other

time, with or without Cause, as defined in Schedule I.  The termination of any  





3







Relationship

employment or other relationship, whether by the Company or any of its
affiliates or otherwise, and regardless of the reason for such termination, has
the consequences provided for under this Agreement and any applicable employment
or severance agreement or plan.




Not a Shareholder

You understand and agree that the Company will not consider you a shareholder
for any purpose with respect to any of the Option Shares until you have
exercised the Option, paid for the shares, and received evidence of ownership.




Nonassignability

Except in the case of your death or Disability, as set forth above, or in this
paragraph, the Option is not assignable or transferable, or payable to or
exercisable by anyone other than you.  Notwithstanding the foregoing, the
Administrator may permit the Option to be transferred to members of your
immediate family, to trusts for the benefit of you and/or your immediate family
members, or to partnerships or other entities in which you and/or your immediate
family members own all the equity interests.  For purposes of the preceding
sentence, “immediate family” means your spouse, issue and spouse of your issue.




Adjustments

In the event of any change in the outstanding Common Stock of the Company by
reason of a stock split, stock dividend, combination or reclassification of
shares, recapitalization, merger or similar event, the Administrator shall
adjust proportionally (a) the number of shares of Common Stock covered by the
Option and (b) the per share Exercise Price.  In the event of any other change
affecting the Common Stock or any distribution (other than normal cash
dividends) to holders of Common Stock, such adjustments as may be deemed
equitable by the Administrator, including adjustments to avoid fractional
shares, shall be made to give proper effect to such event.  In the event of a
merger, consolidation, statutory share exchange, acquisition of property or
stock, separation, sale or disposition of all or substantially all of the
assets, reorganization or liquidation, the Administrator shall be authorized to
(A) issue or assume the Option, whether or not in a transaction to which Code
Section 424(a) applies, by means of substitution of a new award for the Option
or an assumption of the Option or (B) convert the Option, if in-the-money, into
cash on a basis to be determined by the Administrator in its sole discretion,
and cancel the Option if it is underwater.  Any such adjustment, waiver,
conversion or other action taken by the Administrator under this paragraph shall
be conclusive and binding on you, the Company and your respective successors,
assigns and beneficiaries.




Any adjustments made pursuant to the paragraph above shall be made in such a
manner as to ensure that, after such adjustment, the Option either continues not
to be subject to Code Section 409A or complies with the requirements of Code
Section 409A and the Administrator shall not have the authority to make any
adjustments pursuant to the paragraph above to the extent that the existence of
such authority would cause the Option to be subject to Code Section 409A.




Governing Law

The laws of the State of Wisconsin will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws, except to the
extent superseded by the laws of the United States of America.




Notices

Any notice you give to the Company must follow the procedures then in effect.
 If no other procedures apply, you must deliver your notice in writing by hand
or by mail to the office of the Corporate Assistant Secretary.  If mailed, you
should address it to the Company’s Corporate Assistant Secretary at the
Company’s then





4




corporate headquarters, unless the Company directs optionees to send notices to
another corporate department or to a third party administrator or specifies
another method of transmitting notice.  The Company will address any notices to
you at your office or home address as reflected on the Company’s personnel or
other business records.  You and the Company may change the address for notice
by like notice to the other, and the Company can also change the address for
notice by general announcements to optionees.








5







SCHOOL SPECIALTY, INC.










OPTIONEE ACKNOWLEDGMENT




By signing where indicated on Schedule I, I accept this Option, subject to all
of its terms and provisions.  I agree to accept as binding, conclusive, and
final all decisions or interpretations of the Administrator concerning any
questions arising under this Agreement.

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE OPTION OR THE SECURITIES THAT MAY
BE PURCHASED UPON EXERCISE OF THE OPTION WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO SCHOOL
SPECIALTY, INC. OR OTHER INFORMATION AND REPRESENTATIONS SATISFACTORY TO SCHOOL
SPECIALTY, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.








6




 

SCHOOL SPECIALTY, INC.
STOCK OPTION AGREEMENT


Schedule I

Optionee Information:

Name:

Michael P. Lavelle

Option Information:

Option Shares:  75,000

Exercise Price per Share:  $2.26

Date of Grant:  January 12, 2012

Term Expiration Date:  January 12, 2022

Type of Option:  NQSO




Option Exercisability Provisions

This Option will become exercisable as to one-third of the Option Shares on the
date on which you have purchased a number of shares of Common Stock with an
aggregate purchase price of at least $400,000.00 (the “Purchase Date”), and will
become exercisable as to another one-third of the Option Shares on each of the
first and second anniversaries of the Purchase Date, assuming you have been
continuously employed by the Company since the Date of Grant on such
anniversary.  Provided that the Purchase Date occurred before your death or
Disability, the unexpired portion of your Option will become exercisable upon
termination of your employment due to your death or Disability with respect to a
number of Option Shares equal to the number of Option Shares that would have
become exercisable on the next anniversary of the Purchase Date following the
termination of your employment, multiplied by a fraction, the numerator of which
is the number of days following the most recent date on which a portion of the
Option became exercisable up to and including the date of termination of your
employment and the denominator of which is 365.  In addition, any unexpired
portions of the Option will become fully exercisable upon the occurrence of a
Change in Control, provided however that if the consideration to be received by
the shareholders of the Company pursuant to the Change in Control consists in
part or in whole of publicly traded equity securities and the Option will be
converted into the right to purchase such publicly traded equity securities,
then the unexpired portions of the Option will become fully exercisable upon the
first to occur of (a) the date on which such Option would otherwise become
exercisable, (b) the date on which your employment terminates due to death,
Disability or termination of employment by the successor to the Company without
Cause or (c) upon a subsequent Change in Control of the successor to the
Company.

For purposes of this Option, the terms “Disability” and “Cause” have the same
meanings ascribed to such terms in the Employment Agreement between the Company
and you dated





7







 

as of January 12, 2012 (the “Employment Agreement”).  For purposes of this
Option, the term “Change in Control” has the meaning set forth in the Company’s
2008 Equity Incentive Plan.

 

 

Option Expiration Rules

Any unexercisable portions of the Option will expire immediately when you cease
to be employed by the Company. Exercisable portions of the Option will remain
exercisable until the earliest of the following to occur, and then immediately
expire:

 

 

 

·

the 90th day after termination of your employment pursuant to Section 3.1(c),
3.1(d) or 3.1(e) of the Employment Agreement

·

termination of your employment pursuant to Section 3.1(b) of the Employment
Agreement

·

the earlier of (i) the first anniversary of your termination of employment due
to a Disability and (ii) 30 days after you cease to have a Disability that
resulted in the termination of your employment

·

the second anniversary of the termination of your employment due to your death

·

a violation by you of Articles IV, V, VI, VII, VIII, IX or X of the Employment
Agreement

·

the Term Expiration Date

 

 

Employee







By:   /s/ Michael P. Lavelle                                 

       Michael P. Lavelle




Date:  January 12, 2012

SCHOOL SPECIALTY, INC.







By:  /s/ David N. Vander Ploeg                           

Title:  Chief Financial Officer




Date:  January 12, 2012











8


